Citation Nr: 0608116	
Decision Date: 03/21/06    Archive Date: 03/29/06

DOCKET NO.  99-00 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional disability of the right knee as a result of 
treatment received at a VA facility in September 1995.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1946 to 
May 1948 and from April 1951 to April 1964.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 1997 rating decision.


FINDINGS OF FACT

1.  The veteran's claim for entitlement to compensation under 
the provisions of 38 U.S.C.A. § 1151 for additional 
disability of the right knee as the result of VA treatment 
was received by VA in January 1997. 

2.  The medical evidence of record fails to show that the 
veteran has an additional right knee disability as a result 
of treatment provided at a VA medical center in 1995. 


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for an additional disability of the right knee, as a result 
of VA treatment in September 1995, have not been met.  38 
U.S.C.A. §§ 1151, 5107 (West 1991); 38 C.F.R. §§ 3.358, 3.800 
(1997).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. 38 U.S.C.A. § 1151 Claim

The veteran seeks compensation under 38 U.S.C.A. § 1151 for 
an additional right knee disability as a result of a right 
knee aspiration conducted at a VA medical center (VAMC).  

Pursuant to 38 U.S.C.A. § 1151, when a veteran has additional 
disability not the result of his own willful misconduct or 
failure to follow instructions, and the disability was caused 
by VA hospital care, medical or surgical treatment, then 
compensation shall be awarded in the same manner as if the 
additional disability was service-connected.  See also 38 
C.F.R. §§ 3.358(a) and 3.800(a).

In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition resulting from the 
disease or injury. 38 C.F.R. § 3.358(b)(1).  Compensation is 
not payable if the additional disability is a result of the 
continuance or natural progress of the injury or disease for 
which the veteran was hospitalized and/or treated.  38 C.F.R. 
§ 3.358(b)(2).  Further, the additional disability must 
actually result from VA hospitalization or medical or 
surgical treatment, and not be merely coincidental therewith.  
38 C.F.R. § 3.358(c)(1).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran. 38 C.F.R. § 
3.358(c)(3).  "Necessary consequences" are those that are 
certain or intended to result from the VA hospitalization or 
medical or surgical treatment.  Id. Finally, if the evidence 
establishes that the proximate cause of the injury suffered 
was the veteran's willful misconduct or failure to follow 
instructions, the additional disability is not compensable.  
38 C.F.R. § 3.358(c)(4).

For claims, such as this one, which were filed before October 
1997, neither evidence of an unforeseen event, nor evidence 
of VA negligence, is required in order for the claim to be 
granted.

The veteran asserts that his right knee was permanently 
impaired as a result of treatment received at a VAMC in 
September 1995.  

The evidence reflects that the veteran presented for 
treatment at the VA on September 10, 1995 complaining of an 
inflamed, painful right knee.  He gave a history of having 
been on it for 2 1/2 hours installing shelves.  He was provided 
medication (an anti-inflammatory agent).  The veteran 
apparently returned to the VA with continuing complaints on 
September 15th, 1995, at which time the knee was aspirated 
and a diagnostic impression of a septic bursitis 
(infrapatellar) was entered.  Additional medication was 
provided, which apparently did not resolve the problem, as 
the veteran returned and was admitted to the VA facility on 
September 19th 1995, for intravenous anti-biotic treatment.  
By the evening of September 20th the veteran had become 
dissatisfied with the care he felt he was receiving at the 
VAMC; so, against medical advice, he checked himself out of 
the VAMC and sought further treatment from the Bay Front 
medical facility where he was admitted early in the morning 
on September 21st.

At Bay Front, the veteran's infected prepatellar bursa was 
operated on and drained by Dr. Hamilton, and a culture 
following the surgery revealed the presence of staphylococcal 
aureus in the veteran's right knee.  The veteran was given 
antibiotics and discharged from Bay Front. 

At several follow-ups in October 1995 Dr. Hamilton found the 
veteran's knee to be clearing quite well from the surgery; 
and, in November 1995, he indicated that the veteran was 
doing well with his infected right prepatellar bursitis, as 
the wound was completely epithelialized and there was no 
reaccumulation of bursal fluid or cellulitis.  Dr. Hamilton 
accordingly determined that no further attention was 
necessary with regard to the veteran's right knee.

Nevertheless, the veteran maintains (such as in March 2003) 
that he continues to have numerous problems with his right 
knee including: constant aches and pains in the center of his 
knee cap, an inability to kneel, an inability to put weight 
on his right knee, and trouble going up stairs and getting on 
buses.  He attributes this to the treatment he received at VA 
in September 1995.  

However, the medical evidence of record fails to support his 
contention.  In addition to the post-surgical medical 
evidence from Bay Front, indicating that the veteran's knee 
was doing well and that no further attention was necessary, 
the veteran's treatment records and VA examination reports 
fail to reflect evidence of an additional right knee 
disability as a result of the knee infection, or care 
received at VA.
 
At a VA examination in April 1999, the examiner found no 
loose motion or instability in the veteran's right knee, 
although the knee was tender to palpation.  The examiner 
ordered X-rays, indicating that the last X-rays, taken prior 
to the knee surgery, showed calcific tendinitis, but the X-
rays were normal.  The examiner opined that it is certainly 
not likely that the veteran's current right knee problems 
were the result of treatment at the VA medical center, noting 
that, while there was a delay in the treatment of his 
condition, it was impossible to state that this delay 
resulted in an additional disability.

In October and December 2001, the veteran underwent 
orthopedic and pain consultations at the VA.  At each 
examination, normal alignment of the veteran's knees with no 
effusion was found.  Lachman, pivot shift and drawer tests 
were all within normal limits, and the spring and McMurray 
signs were both negative.  No grating of the veteran's knee 
was noted on motion and his range of motion was 0 to 135 
degrees.  X-rays of the right knee were normal.

In February 2004, a VA doctor reviewed the veteran's claim.  
He noted that the veteran had developed an infected bursa in 
early September 1995 for which the veteran was hospitalized 
and treated with antibiotics.  While the veteran claimed 
residual problems from the knee infection, the VA doctor 
opined that from a review of the veteran's records, the 
veteran really does not have any current knee problems that 
are a result of the infected bursa.  The doctor explained 
that once the infected bursa was treated appropriately (with 
drainage and antibiotics) it resolved that problem.  
Accordingly, the VA doctor indicated that he did not believe 
that the veteran's knee infection resulted in any increased 
disability.
 
The medical evidence clearly shows that the veteran's knee 
became infected, and there is little doubt from the record 
that the veteran currently has pain in his right knee.  
However, the veteran's file is void of any medical opinion 
suggesting that VA treatment caused any additional knee 
disability.  As such, the preponderance of the evidence is 
against the veteran's claim; and, it is therefore denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the veteran notice via an February 2004 
letter, which clearly advised him of the first, second and 
third elements required by Pelegrini II.  In addition, a 
January 2003 statement of the case contained the complete 
text of 38 C.F.R. § 3.159(b)(1), which includes the "any 
evidence in the claimant's possession" language.  In this 
way, the veteran has effectively been provided the required 
notice.

The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not completed prior to the first 
adjudication of the claim, it was given prior to a subsequent 
adjudication (in a March 2004 supplemental statement of the 
case).  In short, the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim and ample time to respond to VA notices.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Additionally, the 
veteran has communicated numerous times with VA during the 
pendency of his appeal.

VA and private treatment records have been obtained and 
associated with the claims file.  The veteran has also been 
provided with several VA examinations of his right knee (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before a 
hearing officer, and was offered the opportunity to testify 
at a hearing before the Board, but he declined.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Therefore, 
the veteran is not prejudiced by the Board's adjudication of 
his claims.


ORDER

Entitlement to compensation under 38 U.S.C.A. § 1151 for an 
additional knee disability, claimed to have resulted from 
treatment at a VA hospital in September 1995, is denied.


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


